DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

 Claim Status
This Office Action is in response to communications filed on 12/22/2021. Claim 3 was amended. No claims were newly added. No claims were canceled. Therefore, claims 1-7 are pending for examination. 
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Wang (U.S. Patent 5,926,606). 

Regarding claim 1, AAPA (¶002-¶005 with Figs 1-6) teaches a semiconductor device (¶002, Fig 1, semiconductor device 100) comprising:
a timing generator (¶002; Fig 1; timing generator 110; ¶002) that generates synchronization signals (¶048; generates fssynch signal)
a reproduction processor decoder 120; ¶002) that, based on the synchronization signals, reads audio data from memory (Fig 1; memory 140, , memory read based on fssynch signals 
a mixer (Fig 1; mixer 130 that mixes the plurality of channel information items with the serial audio data and reproduces an audio signal (¶003; mixes audio data from memory with serial audio data from an I2S or like source … four channels employed for mixing process ).
 AAPA does not expressly teach timing generator 110 generating synchronization signals so as to match input timings of serial audio data received from an external source.
Wang from an analogous art teaches a timing generator (Fig 3; synchronous clock generator 30) that generates synchronization signals so as to match input timings of serial audio data received from an external source (col 4:3-30; synchronous clock generator 3 has two input terminals and one output terminal… a L/R channel sampling clock signal LRCLK1 an external source/servo CD-DSP 11 of CD player 10 is sent to one of the input terminal, and a base clock/ L/R channel sampling clock signal LRCLK2 from MPEG decoder 41 of VCD up-grading circuit board 40 is sent to other input terminal and synchronous clock generator 30 compares phases of above two signals, and generates a corrected clock signal based on the difference of the phases with corrected clock signal being fed back to a synchronous clock input terminal Z of the MPEG decoder 41.  So that L/R channel sampling clock signal LRCLK2 of MPEG decoder 41 is continuously corrected to be synchronous with the L/R channel sampling clock signal LRCLK1 from outside source/CD-DSP 11… synchronous clock generator 30 continuously compares phase difference between signals LRCLK1 and LRCLK2 and feeds a corrected synchronous clock signal back to MPEG decoder 41. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine AAPA  with the synchronous clock generator 30 generating synchronization signals so as to match input timings of serial audio data received from an external source, as taught by Wang  for the purpose of the decoder base clock (LRCLK2 in this case) being continuously corrected to be synchronous with the L/R 

Regarding claim 2, AAPA and Wang teach the semiconductor device according to Claim 1, and Wang further teaches wherein the timing generator detects rises or falls of a channel switching clock in the serial audio data, and generates the synchronization signals in accordance with these detections (col 4:11-30; synchronous clock generator 30 compares the phases of the above two signals, and generates a corrected clock signal based on the difference of the phases.  Then the corrected clock signal generated by the synchronous clock generator 30 is fed back to a synchronous clock input terminal Z of the MPEG decoder 41.  Accordingly, the L/R channel sampling clock signal LRCLK2 of the MPEG decoder 41 is continuously corrected to be synchronous with the L/R channel sampling clock signal LRCLK1 from the servo CD-DSP 11 of the CD player 10 by the synchronous clock generator 30 continuously comparing the phase difference between the two signals LRCLK1 and LRCLK2 and feeding a corrected synchronous clock signal back to the MPEG  decoder 41; Examiner interprets the use/comparison of difference of the phases as being equivalent to detects rises or falls of a channel switching clock). The motivation is the same as claim 1.

Regarding claim 5, AAPA and Wang teach the semiconductor device according to Claim 1, and AAPA further teaches the semiconductor device further comprising a memory from which the reproduction processor reads the audio data (Fig 1; memory 140).

Regarding claim 6, AAPA and Wang teach the semiconductor device according to Claim 1, but AAPA is silent on wherein the memory from which the reproduction processor reads the audio data is external to the semiconductor device. Wang  further teaches in concept wherein  a 

Regarding claim 7, AAPA and Wang teach the semiconductor device according to Claim 1, and AAPA further teaches wherein the external source is an I2S (Inter-IC Sound) bus (¶003; mixes audio data from memory with serial audio data from an I2S or like source).

Allowable Subject Matter

Claims 3-4 are allowable. 
The prior art of record and/or any reasonable combination thereof does not teach the semiconductor device wherein the timing generator detects rises or falls of a channel switching clock in the serial audio data, and at the timings when the rises or falls of the channel switching clock in the serial audio data are detected, the timing generator holds a value of a counter whose value is increased by the base clock as a counter expiration value, and generates the synchronization signals at timings when the value of the counter matches the counter expiration value.
Note: Claim 4 depends from claim 3 and is also allowed based on claim 3.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Applicant’s Arguments:
(1) (Remarks, filed 2/22/2021, pg. 5, para. 2 – pg. 7 para. 2)
In rejecting claims 1, Applicant argues that Applicant’s Admitted Prior Art (AAPA) in view of Wang (Wang), in combination, does not disclose, teach or suggest the features of claim 1 and in particular, Applicant argues that Wang does not address "generating a synchronous clock from a single input with which two signals can be synchronized " (ID, pg. 6 para. 5) and that the audio data from memory is read in light of the synchronization signal generated from the serial audio data. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “generating a synchronous clock from a single input with which two signals can be synchronized” nor that “audio data from memory is read in light of the synchronization signal generated from the serial audio data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Likewise, based on the broadest reasonable interpretation of the claim, Examiner maintains the rejection as previously put forth and suggests that Applicant further amend the claims to better describe Applicant’s invention. 

[End of Arguments].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684